 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AKIVA AVIKAIDA ISRAEL,                             No. 2:21-cv-0262-EFB P
12                       Plaintiff,
13              v.                                       ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    RABBIT SHMARY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with this civil rights action under 42 U.S.C.

18   § 1983, moves for a preliminary injunction. ECF No. 13. Plaintiff claims that prison officials at

19   Mule Creek State Prison are interfering with her access to the courts by refusing to sign or date

20   the certificates of service accompanying her outgoing mail to the courts.1 Id. at 1. She alleges

21   that this “could cause an injury that can never be fixed . . . .” Id. For the reasons that follow,

22   plaintiff’s request must be denied.

23          A preliminary injunction will not issue unless necessary to prevent threatened injury that

24   would impair the court’s ability to grant effective relief in a pending action. Sierra On-Line, Inc.

25   v. Phoenix Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984); Gon v. First State Ins. Co., 871

26   F.2d 863 (9th Cir. 1989). A preliminary injunction represents the exercise of a far reaching

27
            1
              Plaintiff identifies herself by the pronouns “she” and “her.” ECF No. 13. The Court will
28   do the same.
                                                        1
 1   power not to be indulged except in a case clearly warranting it. Dymo Indus. v. Tapeprinter, Inc.,
 2   326 F.2d 141, 143 (9th Cir. 1964). To be entitled to preliminary injunctive relief, a party must
 3   demonstrate “that [s]he is likely to succeed on the merits, that [s]he is likely to suffer irreparable
 4   harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an
 5   injunction is in the public interest.” Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir.
 6   2009) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7 (2008)). The U.S. Court of
 7   Appeals for the Ninth Circuit has also held that the “sliding scale” approach it applies to
 8   preliminary injunctions—that is, balancing the elements of the preliminary injunction test, so that
 9   a stronger showing of one element may offset a weaker showing of another—survives Winter and
10   continues to be valid. Alliance for the Wild Rockies v. Cottrell, 622 F.3d 1045, 1050 (9th Cir.
11   2010). “In other words, ‘serious questions going to the merits,’ and a hardship balance that tips
12   sharply toward the plaintiff can support issuance of an injunction, assuming the other two
13   elements of the Winter test are also met.” Id. In cases brought by prisoners involving conditions
14   of confinement, any preliminary injunction “must be narrowly drawn, extend no further than
15   necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive
16   means necessary to correct the harm.” 18 U.S.C. § 3626(a)(2).
17           Plaintiff fails to meet that standard. This action alleges violations of plaintiff’s right to
18   freedom of religion (see ECF Nos. 1, 7), not her legal mail or access to the courts. Because
19   plaintiff’s motion addresses conduct that is not the subject of this action, it does not demonstrate
20   either a likelihood of success or a serious question going to the merits of her complaint. Also
21   significant is that plaintiff’s purported injury is entirely speculative. See ECF No. 13 at 1
22   (alleging that mailroom misconduct “could” cause irreparable injury). In the event plaintiff does
23   suffer an injury, her recourse is to first pursue her administrative remedies at Mule Creek and
24   once those remedies are exhausted, to commence a separate civil rights action. See McKinney v.
25   Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002) (per curiam) and Rhodes v. Robinson, 621 F.3d
26   1002, 1004-07 (9th Cir. 2010) (together holding that claims must be exhausted prior to the filing
27   of the original or supplemental complaint).
28   /////
                                                         2
 1             For these reasons, plaintiff’s motion for a preliminary injunction (ECF No. 13) must be
 2   denied.
 3             Accordingly, it is ORDERED that the Clerk of the Court randomly assign a United States
 4   District Judge to this case.
 5             Further, it is RECOMMENDED that plaintiff’s motion for a preliminary injunction (ECF
 6   No. 14) be denied.
 7             These findings and recommendations are submitted to the United States District Judge
 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 9   after being served with these findings and recommendations, any party may file written
10   objections with the court and serve a copy on all parties. Such a document should be captioned
11   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
12   within the specified time may waive the right to appeal the District Court’s order. Turner v.
13   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
14   DATED: May 12, 2021.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
